                                                                                                     MAR 12 2020             I
                                            UNITED STATES DISTRICT COUR
                                          SOUTHERN DISTRICT OF CALIFORN A
                                                                        .
                                                                                              CLEf·lK us
                                                                                                      DISTRICT COUHT
                                                                                           SOUTH�OFCALIF_t;)R�IA
                                                                                                                             !:,.·
                                                                                                                             I;

-------tJN.IiED-S-T-A-iES-dF-A:"ME"RTC                                                                                       f
                                              ·               .                            BY                     D!::PUrY


                                                                            Case No. 20-CR-862-GPC-3

                                                       Plaintiff,
                                  vs.
                                                                            JUDGMENT OF DISMISSAL
        ALEXIS MOISES RANGEL-AYALA (3)

                                                    Defendant.


       IT APPEARING that the defendant is now entitled to be discharged for the reason that:

               an indictment has been filed in another case against the defendant and the Court has
               granted the motion of the Government for dismissal of this case, without prejudice; or
        □      the Court has dismissed the case for unnecessary delay; or

        □      the Court has granted the motion of the Government for dismissal, without prejudice; or

        □      the Court has granted the motion of the defendant for a judgment of acquittal; or

        □      a ·u    has been waived, and the Court has found the defendant not

        □      the jury has returned its verdict, finding the defendant not guilty;

               of the offense(s) as charged in the Indictment/Information:
              · Ct 1- 8:1326(a),(b) - Removed Alien Found in the United States (Felony)

       .IZI



        Pated:        3l J l./)..o�
                                                                    Hon. Allison H. Goddard
                                                                    United States Magistrate Judge
